o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-150568-09 number info release date uil 30d the honorable richard g lugar united_states senate washington dc attention ----------------------- dear senator lugar thank you for your letter dated date on behalf of your constituents --------- ------------------------------------------------------------------wrote about reports in the media that an electric golf cart qualifies for a tax rebate in excess of dollar_figure and that the law does not limit the number of golf carts a person can purchase electric golf carts do not qualify for a tax_credit taxpayers can take a credit for the purchase of new qualified plug-in electric drive motor vehicles sec_30d of the internal_revenue_code one of the requirements that a vehicle must meet to be eligible for the credit is that the vehicle be manufactured primarily for use on public streets thus a golf cart which is manufactured primarily for off-road use such as on a golf course is not eligible for the 30d credit another requirement is that the vehicle be able to reach a speed of miles per hour on level pavement most golf carts cannot attain that speed media reports describing a tax_credit for purchasers of golf carts are erroneous notice_2009_54 provides a mechanism for manufacturers to certify that a particular make model and model_year vehicle meets the requirements of sec_30d a manufacturer who chooses to certify a vehicle must certify under penalties of perjury that the vehicle meets all of the requirements of sec_30d in particular the manufacturer must certify both that the vehicle is manufactured primarily for use on public streets and that the vehicle is not manufactured for off-road use such as on a golf course after a manufacturer makes all the necessary certifications we issue a letter acknowledging these certifications and a buyer can rely on the manufacturer’s certification in purchasing the vehicle and taking the credit if the media reports your constituent referred to concern vehicles that manufacturers have certified as satisfying sec_30d either the media reports are erroneous in describing the vehicles as golf carts or the manufacturers have improperly certified that the vehicles satisfy the requirements of sec_30d if the media reports refer to vehicles that their conex-150568-09 manufacturers have not certified as satisfying the requirements of sec_30d the media reports are erroneous either in describing the vehicles as golf carts or in stating that purchasers of the vehicles are entitled to the credit while we have not ruled on any aspect of the sec_30d credit the section does not limit either the number of vehicles a taxpayer may purchase or to the amount of credit that a taxpayer may report as a consequence of the purchase of these vehicles however the credit is not refundable and the taxpayer may not claim it in any taxable_year other than the one in which the taxpayer places the vehicle in service thus the taxpayer may only receive a benefit to the extent of his or her income_tax_liability in the year in which the vehicle is placed_in_service i hope this information is helpful in responding to ------------------------- as you requested i am replying in duplicate and returning the enclosure please contact me at --------------- ------- if i can be of further assistance sincerely charles b ramsey branch chief branch passthroughs special industries enclosures
